UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4540


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BOBBY LEE MCCAINE MINTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees, District Judge. (5:07-cr-00010-RLV-CH-1)


Submitted:   January 15, 2013             Decided:   February 6, 2013


Before NIEMEYER, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chiege O. Kalu Okwara, LAW OFFICE OF CHIEGE O. KALU OKWARA,
Charlotte, North Carolina, for Appellant. Maria Kathleen Vento,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bobby Lee McCaine Minton appeals the district court’s

order revoking his term of supervised release and imposing a

sentence of twelve months’ imprisonment.                          Counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

certifying that there are no meritorious issues for appeal, but

questioning          whether       the   district       court     erroneously        revoked

Minton’s       supervised          release       and    whether        the     twelve-month

sentence       was       plainly     unreasonable.            Minton     was      given   the

opportunity to file a pro se supplemental brief, but has not

done so.        The Government has declined to file a response.                            We

affirm.

               A    district       court   may    revoke      a   term       of   supervised

release if it “finds by a preponderance of the evidence that the

defendant      violated        a    condition      of   supervised       release.”        18

U.S.C. § 3583(e)(3) (2006).                  Minton admitted to violating the

terms     of       his    supervised       release      by     using     illegal      drugs.

Revocation of supervised release is required if the defendant

possessed a controlled substance, 18 U.S.C. § 3583(g)(1) (2006),

and   “proof        of    intentional      use    of    a    controlled       substance    is

sufficient to establish possession and trigger the application

of § 3583(g).”            United States v. Clark, 30 F.3d 23, 25 (4th Cir.

1994).     The district court therefore did not err in revoking

Minton’s supervised release.

                                              2
              A    district       court       has      broad           discretion         to        impose    a

sentence      after       revoking        a     defendant’s                  supervised             release.

United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).

We will affirm a sentence imposed after revocation of supervised

release      if    it     is    within     the         statutory             maximum          and    is   not

“plainly unreasonable.”                 United States v. Crudup, 461 F.3d 433,

439-40 (4th Cir. 2006).                 In making this determination, we first

consider      whether          the     sentence            imposed           is        procedurally          or

substantively unreasonable.                   Id. at 438.                    A supervised release

revocation sentence is procedurally reasonable if the district

court considered the advisory policy statement range and the 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2011) factors applicable

to supervised release revocation.                           Id. at 438-40.                “A court need

not    be    as    detailed       or    specific                when    imposing          a    revocation

sentence as it must be when imposing a post-conviction sentence,

but    it    still      must     provide       a       statement             of    reasons          for   the

sentence      imposed.”              Thompson,             595        F.3d        at     547       (internal

quotation         marks        omitted).               A        sentence          is      substantively

reasonable        if    the     district      court             stated       a    proper        basis     for

concluding the defendant should receive the sentence imposed, up

to the statutory maximum.                  Crudup, 461 F.3d at 440.                                Only if a

sentence      is    found       procedurally               or    substantively             unreasonable

will    we        “then        decide    whether                the     sentence              is     plainly

unreasonable.”          Id. at 439.

                                                   3
            After     review          of    the       record,    we    conclude         that    the

revocation      sentence         is    both       procedurally             and    substantively

reasonable.          The    twelve-month               sentence       is    well       below    the

applicable        statutory            maximum           of       twenty-four             months’

imprisonment.         The    district         court       sufficiently            explained     its

rationale for the sentence imposed, emphasizing the fact that

the court previously provided Minton an opportunity to rectify

his behavior after testing positive for illegal drug use within

two   months    of    his       release       from      prison,       to     no    avail.        In

addition,      the    court       appropriately            considered            the    § 3553(a)

factors   in    fashioning            its    sentence,          including         the    goal    of

deterrence, the history and characteristics of the defendant,

and the need to provide the defendant with rehabilitative care.

The   imposition      of    a    twelve-month            sentence      was       therefore      not

plainly unreasonable.

            In accordance with Anders, we have reviewed the entire

record for meritorious issues and have found none.                                 We therefore

affirm the district court’s judgment.                         This court requires that

counsel inform Minton, in writing, of his right to petition the

Supreme   Court      of    the    United      States       for    further          review.       If

Minton requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move in

this court for leave to withdraw from representation.                                   Counsel’s

motion must state that a copy thereof was served on Minton.                                      We

                                                  4
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      5